Case 1:21-cv-22405-KMM Document 1 Entered on FLSD Docket 07/02/2021 Page 1 of 23




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.

  VICTOR ARIZA,

         Plaintiff,

  vs.

  NOAH RESTAURANT, LLC, d/b/a
  SANTORINI BY GEORGIOS,
  a foreign limited liability company,

        Defendant.
  ______________________________________/

                                           COMPLAINT

         Plaintiff VICTOR ARIZA, through undersigned counsel, sues Defendant NOAH

  RESTAURANT LLC, d/b/a SANTORINI BY GEORGIOS a foreign limited liability company,

  and alleges as follows:

         1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

  Americans with Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), as amended, and 28 C.F.R.

  Part 36. This further is an action for declaratory and injunctive relief, damages, attorney’s fees,

  costs, and expenses for lawful discrimination in violation of the Rehabilitation Act of 1973, 29

  U.S.C. §794, et seq. (“Rehab Act”).

         2.      This Court has jurisdiction over this case based on federal question jurisdiction, 28

  U.S.C. §1331 and the provisions of the ADA and the Rehab Act. Plaintiff seeks declaratory and

  injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202.

         3.      Venue is proper in this Court as all actions complained of herein and injuries and

  damages suffered occurred in the Southern District of Florida.



                                                   1
Case 1:21-cv-22405-KMM Document 1 Entered on FLSD Docket 07/02/2021 Page 2 of 23




         4.      Plaintiff VICTOR ARIZA is a resident of Miami-Dade County, Florida, is sui juris,

  and is disabled as defined by the ADA and ADA Amendments Act of 2008, 42 U.S.C. §12101

  (“ADAAA”). Plaintiff also is expressly authorized to bring this case as an otherwise qualified

  individual with a disability under the Rehab Act, 29 U.S.C. §§794(a)(2) and 794(b)(3)(A), and

  under Section 505-f the Rehab Act which enforces Section 504 of the Rehab Act, 29 U.S.C. §§794

  and 794a, incorporating the rights and remedies set forth in Title VI of the Civil Rights Act of

  1964, 42 U.S.C. §2000d, et seq.

         5.      Plaintiff is and at all relevant times has been visually disabled in that he suffers

  from optical nerve atrophy, a permanent eye disease and medical condition that substantially and

  significantly impairs his vision and limits his ability to see. Plaintiff thus is substantially limited

  in performing one or more major life activities, including, but not limited to, sight, accurately

  visualizing his world, and adequately traversing obstacles. As such, he is a member of a protected

  class under the ADA, 42 U.S.C. §12102(1)-(2), the regulations implementing the ADA set forth

  at 28 CFR §§36.101, et seq., and in 42 U.S.C. §3602(h). Plaintiff also is an otherwise qualified

  individual with a disability who has been denied the benefits of a program or activity receiving

  federal financial assistance and is thus covered by the Rehab Act, 29 U.S.C. §794(a) and (b).

         6.      Because he is visually disabled, Plaintiff cannot use his computer without the

  assistance of appropriate and available screen reader software. Screen reader software translates

  the visual internet into an auditory equivalent. At a rapid pace, the software reads the content of a

  webpage to the user. “The screen reading software uses auditory cues to allow a visually impaired

  user to effectively use websites. For example, when using the visual internet, a seeing user learns

  that a link may be ‘clicked,’ which will bring her to another webpage, through visual cues, such

  as a change in the color of the text (often text is turned from black to blue). When the sighted



                                                    2
Case 1:21-cv-22405-KMM Document 1 Entered on FLSD Docket 07/02/2021 Page 3 of 23




  user's cursor hovers over the link, it changes from an arrow symbol to a hand. The screen reading

  software uses auditory—rather than visual—cues to relay this same information. When a sight

  impaired individual reaches a link that may be ‘clicked on,’ the software reads the link to the user,

  and after reading the text of the link says the word ‘clickable.’…Through a series of auditory cues

  read aloud by the screen reader, the visually impaired user can navigate a website by listening and

  responding with her keyboard.” Andrews v. Blick Art Materials, LLC, 17-CV-767, 2017 WL

  6542466, at *6-7 (E.D.N.Y. Dec. 21, 2017).

          7.      Defendant is a Florida limited liability company authorized to do business and

  doing business in the Miami, Florida. Defendant owns, operates, and controls, a restaurant that

  Plaintiff intended to patronize located at 101 Ocean Drive, Miami, Florida. Defendant also owns,

  leases, leases to, or operates a business in Florida that is the recipient of federal financial assistance

  as a whole within the meaning of the Rehab Act, 29 U.S.C. §794(b)(3)(A)(i). See Exhibit “A”

  attached hereto.

          8.      Plaintiff’s visual disability limits him in the performance of major life activities,

  including sight, and he requires assistive technologies, auxiliary aids, and services for effective

  communication, including communication in connection with his use of a computer.

          9.      Plaintiff frequently accesses the internet.         Because he is significantly and

  permanently blind and visually disabled, to effectively communicate and comprehend information

  available on the internet and thereby access and comprehend websites, Plaintiff uses commercially

  available screen reader software to interface with the various websites.

          10.     At all times material hereto, Defendant was and still is an organization that owns,

  operates, and controls a restaurant under the brand name “Santorini Greek Restaurant by

  Georgios.” The Santorini Greek Restaurant by Georgios restaurant is open to the public. As the



                                                      3
Case 1:21-cv-22405-KMM Document 1 Entered on FLSD Docket 07/02/2021 Page 4 of 23




  owner, operator, and controller of this restaurant, Defendant is defined as a place of “public

  accommodation" within meaning of Title III because Defendant is a private entity which owns

  and/or operates “[A] bakery, grocery restaurants, clothing restaurants, hardware restaurants,

  shopping center, or other sales or rental establishment,” per 42 U.S.C. §12181(7) (E) and 28 C.F.R.

  §36.104(2).

         11.     Because Defendant is a restaurant open to the public, it is a place of public

  accommodation subject to the requirements of Title III of the ADA and its implementing

  regulation; 42 U.S.C. §12182, §12181(7)(E), and 28 C.F.R. Part 36.

         12.     Defendant     controls,   maintains,    and/or    operates    an   adjunct    website,

  https://www.santorinibygeorgios.com (hereinafter the “Website”). One of the functions of the

  Website is to provide the public information on Defendant’s restaurant that sells its food and

  beverages in Miami, Florida. Defendant also sells to the public its food and beverages through the

  Website.

         13.     The Website also services Defendant’s physical restaurant by providing

  information on its available food and beverages, tips and advice, editorials, sales campaigns,

  events, and other information that Defendant is interested in communicating to its customers.

         14.     Because the Website allows the public the ability to locate and secure information

  about Defendant’s restaurant, purchase food and beverages that are made in, delivered from, and

  available for purchase the physical restaurant, purchase gift cards for use online and in the physical

  restaurant, and sign up for an electronic emailer to receive exclusive online offers, benefits,

  invitations, and discounts for use online and in the physical restaurant, the Website is an extension

  of, and gateway to, the goods, services, facilities, privileges, accommodations, and advantages of

  Defendant’s physical restaurant, which is a place of public accommodation under the ADA. As a



                                                    4
Case 1:21-cv-22405-KMM Document 1 Entered on FLSD Docket 07/02/2021 Page 5 of 23




  necessary service, privilege, and advantage provided by a place of public accommodation as

  defined under the ADA, the Website is an extension of the services, privileges, and advantages

  made available to the general public by Defendant at and through its brick-and-mortar location

  and business.

         15.      Because the public can view and purchase Defendant’s food and beverages that are

  made in, delivered from, and offered for sale in Defendant’s physical restaurant, purchase gift

  cards for use online and in the physical restaurant, and sign up for an electronic emailer to receive

  exclusive offers, benefits, invitations, and discounts for use in the physical restaurant, the Website

  is an extension of, and gateway to, the physical restaurant, which is a place of public

  accommodation pursuant to the ADA, 42 U.S.C. §12181(7)(E). As such, the Website is a

  necessary service, privilege, and advantage of Defendant’s brick-and-mortar restaurant that must

  comply with all requirements of the ADA, must not discriminate against individuals with visual

  disabilities, and must not deny those individuals the same full and equal enjoyment of the goods,

  services, privileges, and advantages afforded to the non-disabled general public both online and in

  the physical restaurant.

         16.      At all times material hereto, Defendant was and still is an organization owning,

  operating, and controlling the Website. Since the Website is open to the public through the internet

  and is connected to Defendant’s physical restaurant, the Website is a necessary service, privilege,

  and advantage of Defendant’s brick-and-mortar restaurant that must comply with all requirements

  of the ADA, must not discriminate against individuals with visual disabilities, and must not deny

  those individuals the full and equal enjoyment of the goods, services, privileges, and advantages

  afforded the non-visually disabled public both online and in the physical restaurant. As such,

  Defendant has subjected itself and the Website to the requirements of the ADA. In addition, as a



                                                    5
Case 1:21-cv-22405-KMM Document 1 Entered on FLSD Docket 07/02/2021 Page 6 of 23




  recipient of federal financial assistance as a whole, Defendant has subjected itself and all of its

  operations, programs, and activities, including its Website, to the requirements and prohibitions of

  the Rehab Act.

         17.       Plaintiff is and has been a customer who is interested in patronizing, and intends to

  patronize in the near future once the Website’s access barriers described herein are removed or

  remedied, Defendant’s restaurant and to purchase food products and gift cards, and sign up for an

  electronic emailer to receive exclusive offers, benefits, invitations, and discounts for use on the

  Website or in the physical restaurant.

         18.       The opportunity to shop and pre-shop Defendant’s food and beverages, purchase

  gift cards, and sign up for an electronic emailer to receive exclusive offers, benefits, invitations,

  and discounts for use in the physical restaurant from his home are important and necessary

  accommodations for Plaintiff because traveling outside of his home as a physically and visually

  disabled individual is often difficult, hazardous, frightening, frustrating and confusing experience.

  Defendant has not provided its business information in any other digital format that is accessible

  for use by blind and visually impaired individuals using screen reader software.

         19.       Like many consumers, Plaintiff accesses a number of websites at a time to help plan

  his visits, and to compare food and beverages, prices, sales, discounts, and promotions. Plaintiff

  may look at several dozens of sites to compare features, discounts, promotions, and prices.

         20.       During the month of May 2021, Plaintiff attempted on a number of occasions to

  utilize the Website to browse through the food and beverage offerings to educate himself as to the

  food and beverage products, sales, discounts, and promotions being offered, learn about the brick-

  and-mortar restaurant, check restaurant hours, and check food and beverage pricing with the intent

  to   making      a   purchase    through     the   Website    or    in   the   physical    restaurant.



                                                     6
Case 1:21-cv-22405-KMM Document 1 Entered on FLSD Docket 07/02/2021 Page 7 of 23




         21.        Plaintiff utilizes available screen reader software that allows individuals who are

  blind and visually disabled to communicate with websites. However, Defendant’s Website

  contains access barriers that prevent free and full use by blind and visually disabled individuals

  using keyboards and available screen reader software. These barriers are pervasive and include,

  but are not limited to:

               a. Shopping cart is mislabeled as “zero dollar” with no other description;

               b. Important details regarding gift card for purchase is not accessible with the screen
                  reader;

               c. Text fields for gift card required information are mislabeled as “edit required
                  invalid” and the text preceding the text fields are not accessible; and

               d.   Menu is not labeled to integrate with the screen reader.

         22.        The Website also lacks prompting information and accommodations necessary to

  allow blind and visually disabled individuals who use screen reader software to locate and

  accurately fill out online forms to purchase Defendant’s food and beverages from the Website

         23.        Plaintiff attempted to locate an “accessibility” notice, statement or policy on the

  Website that would direct him to a webpage with contact information for disabled individuals who

  have questions or concerns about, or who are having difficulties navigating and communicating

  with, the Website. However, Plaintiff was unable to do so because no such link or notice,

  statement, or policy existed on the Website.

         24.        The fact that Plaintiff could not communicate with or within the Website left him

  feeling excluded, as he is unable to participate in the same shopping experience, with the same

  access to the food and beverages, sales, discounts, and promotions, as provided at the Website and

  in the physical restaurant as the non-visually disabled public.

         25.        Plaintiff desires and intends, in the near future once the Website’s access barriers

  are removed or remedied, to patronize Defendant’s physical restaurant and to use the Website, but

                                                     7
Case 1:21-cv-22405-KMM Document 1 Entered on FLSD Docket 07/02/2021 Page 8 of 23




  he is unable to fully do so as he is unable to effectively communicate with Defendant due to his

  severe blindness and visual disability and the Website’s access barriers. Thus, Plaintiff, as well as

  others who are blind and with visual disabilities, will suffer continuous and ongoing harm from

  Defendant’s intentional acts, omissions, policies, and practices as set forth herein unless properly

  enjoined by this Court.

         26.     Because the Website clearly provides support for and is directly connected with

  Defendant’s restaurant for its goods, services, operation, and use, and thus is an extension, service,

  privilege, and advantage of Defendant’s brick-and-mortar restaurant for the purchase of

  Defendant’s food products, the Website must comply with all requirements of the ADA, must not

  discriminate against individuals with disabilities, and must not deny those individuals the same

  full and equal enjoyment of the goods, services, privileges, advantages, accommodations, and

  access to Defendant’s food products afforded the non-visually disabled public both online and in

  the physical restaurant, which is a place of public accommodation subject to the requirements of

  the ADA. In addition, because Defendant is a recipient of federal funds as a whole, Defendant is

  also subject to the requirements of the Rehab Act and must not discriminate against qualified or

  otherwise qualified individuals with disabilities in all of its “programs and activities”, including

  the Website.

         27.     On information and belief, Defendant has not initiated a Web Accessibility Policy

  to ensure full and equal use of the Website by individuals with disabilities.

         28.     On information and belief, Defendant has not instituted a Web Accessibility

  Committee to ensure full and equal use of Website by individuals with disabilities.




                                                    8
Case 1:21-cv-22405-KMM Document 1 Entered on FLSD Docket 07/02/2021 Page 9 of 23




          29.     On information and belief, Defendant has not designated an employee as a Web

  Accessibility Coordinator to ensure full and equal use of the Website by individuals with

  disabilities.

          30.     On information and belief, Defendant has not instituted a Web Accessibility User

  Accessibility Testing Group to ensure full and equal use of the Website by individuals with

  disabilities.

          31.     On information and belief, Defendant has not instituted a User Accessibility

  Testing Group to ensure full and equal use of the Website by individuals with disabilities.

          32.     On information and belief, Defendant has not instituted a Bug Fix Priority Policy.

          33.     On information and belief, Defendant has not instituted an Automated Web

  Accessibility Testing program.

          34.     Defendant has not created and instituted a Specialized Customer Assistance line or

  service or email contact mode for customer assistance for the blind and visually disabled.

          35.     Defendant has not created and instituted on the Website a page for individuals with

  disabilities, nor displayed a link and information hotline, nor created an information portal

  explaining when and how Defendant will have the Website, applications, and digital assets

  accessible to the visually disabled or blind community.

          36.     The Website does not meet the Web Content Accessibility Guidelines (“WCAG”)

  2.0 Level AA or higher versions of web accessibility.

          37.     Defendant has not disclosed to the public any intended audits, changes, or lawsuits

  to correct the inaccessibility of the Website to blind and visually disabled individuals who want

  the safety and privacy of purchasing Defendant’s merchandise offered on the Website online from

  their homes.



                                                   9
Case 1:21-cv-22405-KMM Document 1 Entered on FLSD Docket 07/02/2021 Page 10 of 23




          38.     Defendant thus has not provided full and equal access to and enjoyment of the

   goods, services, facilities, privileges, advantages, accommodations, programs, and activities

   provided by and through the Website in contravention of the ADA and the Rehab Act.

          39.     Public accommodations under the ADA must ensure that their places of public

   accommodation provide effective communication for all members of the general public, including

   individuals with visual disabilities such as Plaintiff. Likewise, under the Rehab Act, public

   accommodations and companies that receive federal financial assistance as a whole must not

   discriminate against disabled persons and are required to make all of the facilities, programs, or

   activities they operate fully and readily accessible to persons with disabilities.

          40.     The broad mandate of the ADA is to provide an equal opportunity for individuals

   with disabilities to participate in and benefit from all aspects of American civic and economic life.

   That mandate extends to internet shopping websites such as the Website at issue in the instant

   action. In addition, Congress enacted the Rehab Act to enforce the policy of the United States that

   all programs, projects and activities receiving federal assistance " ... be carried out in a manner

   consistent with the principles of ... inclusion, integration and full participation of the individuals

   [with disabilities]." 29 U.S.C. §701(c)(3).

          41.     Defendant presently is, and at all relevant times has been, aware of the barriers to

   effective communication within the Website which prevent individuals with visual disabilities

   from the means to comprehend information presented therein.

          42.     Defendant presently is and at all relevant times has been aware of the need to

   provide full access to all visitors to the Website.

          43.      The barriers that exist on the Website result in discriminatory and unequal

   treatment of individuals with visual disabilities such as Plaintiff.



                                                     10
Case 1:21-cv-22405-KMM Document 1 Entered on FLSD Docket 07/02/2021 Page 11 of 23




          44.     Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

   alleged hereinabove, and this suit for declaratory judgment and injunctive relief is his only means

   to secure adequate and complete redress from Defendant’s unlawful and discriminatory practices

   in connection with its website access and operation.

          45.     Notice to Defendant is not required because of Defendant’s failure to cure the

   violations.

          46.     Enforcement of Plaintiff’s rights under the ADA and the Rehab Act is right and just

   pursuant to 28 U.S.C. §§2201 and 2202.

          47.     Plaintiff has retained the undersigned attorneys to represent him in this case and

   has agreed to pay them a reasonable fee for their services.

                                 COUNT I – VIOLATION OF THE ADA

          48.     Plaintiff re-alleges paragraphs 1 through 47 as if set forth fully herein.

          49.     Pursuant to 42 U.S.C. §12181(7) (E), Defendant is a public accommodation under

   the ADA because it owns and/or operates the Website, as defined within §12181(7) (E) and is

   subject to the ADA.

          50.     Pursuant to 42 U.S.C. §12181(7)(E), the Website is covered under the ADA

   because it provides the general public with the ability to locate and learn about Defendant’s

   restaurant, purchase food and beverages that are made in and available from the physical

   restaurant, purchase gift cards for use both online and in the physical restaurant, and sign up for

   electronic emailer to receive exclusive online offers, benefits, invitations, and discounts for use

   both online and in the physical restaurant.. The Website thus is an extension of, and gateway to,

   the goods, services, facilities, privileges, advantages, and accommodations of Defendant’s

   physical restaurant. Further, the Website also serves to augment Defendant’s physical restaurant



                                                    11
Case 1:21-cv-22405-KMM Document 1 Entered on FLSD Docket 07/02/2021 Page 12 of 23




   by providing the public information on the locations of the restaurant and by educating the public

   as to Defendant’s available food and beverage products sold through the Website and in the

   physical restaurant.

          51.     Under Title III of the ADA, 42 U.S.C. §12182(b)(1)(A)(II), it is unlawful

   discrimination to deny individuals with disabilities or a class of individuals with disabilities an

   opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

   or accommodation, which is equal to the opportunities afforded to other individuals.

          52.     Specifically, under Title III of the ADA, 42 U.S.C. §12182(b)(2)(A)(II), unlawful

   discrimination includes, among other things, “a failure to make reasonable modifications in

   policies, practices, or procedures, when such modifications are necessary to afford such goods,

   services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

   unless the entity can demonstrate that making such modifications would fundamentally alter the

   nature of such goods, services, facilities, privileges, advantages or accommodations.”

          53.     In addition, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(III), unlawful

   discrimination includes, among other things, “a failure to take such steps as may be necessary to

   ensure that no individual with a disability is excluded, denied services, segregated or otherwise

   treated differently than other individuals because of the absence of auxiliary aids and services,

   unless the entity can demonstrate that taking such steps would fundamentally alter the nature of

   the good, service, facility, privilege, advantage, or accommodation being offered or would result

   in an undue burden.”

          54.     Defendant’s Website must comply with the ADA, but it does not as specifically

   alleged hereinabove and below.




                                                    12
Case 1:21-cv-22405-KMM Document 1 Entered on FLSD Docket 07/02/2021 Page 13 of 23




          55.     Because of the inaccessibility of the Website, individuals with disabilities who are

   blind and visually disabled are denied full and equal enjoyment of the goods, information, and

   services that Defendant has made available to the public on its Website and in its physical

   restaurant in violation of 42 U.S.C. §12101, et seq., and as prohibited by 42 U.S.C. §12182, et seq.

          56.     The Website was subsequently visited by Plaintiff’s expert in May 2021, and the

   expert determination was that the same access barriers that Plaintiff had initially encountered, as

   well as numerous additional access barriers, existed. Defendant thus has made insufficient

   material changes or improvements to the Website to enable its full use, enjoyment, and

   accessibility for blind and visually disabled persons such as Plaintiff. Defendant also has not

   disclosed to the public any intended audits, changes, or lawsuits to correct the inaccessibility of

   the Website to visually disabled individuals, nor has it posted on the Website a conspicuous and

   effective “accessibility” notice, statement, or policy to provide blind and visually disabled person

   such as Plaintiff with a viable alternative means to access and navigate the Website. Defendant

   thus has failed to make reasonable modifications in its policies, practices, or procedures when such

   modifications are necessary to afford goods, services, facilities, privileges, advantages, or

   accommodations to individuals with disabilities, in violation of 28 C.F.R. §36.302. The lack of a

   functional, viable and effective “accessibility” notice, policy, or statement and the numerous

   access barriers as set forth in the Declaration of Plaintiff’s expert, Robert D. Moody, attached

   hereto as Composite Exhibit “B” and the contents of which are incorporated herein by reference,

   continue to render the Website not fully accessible to users who are blind and visually disabled,

   including                                                                                  Plaintiff.

          57.     More violations may be present on other pages of the Website, which can and will

   be determined and proven through the discovery process in this case.



                                                   13
Case 1:21-cv-22405-KMM Document 1 Entered on FLSD Docket 07/02/2021 Page 14 of 23




           58.      Further, the Website does not offer or include the universal symbol for the disabled

   that would permit disabled individuals to access the Website’s accessibility information and

   accessibility facts.

           59.      There are readily available, well established guidelines on the internet for making

   websites accessible to the blind and visually disabled. These guidelines have been followed by

   other large business entities in making their websites accessible. Examples of such guidelines

   include, but are not limited to, adding alt-text to graphics, and ensuring that all functions can be

   performed using a keyboard. Incorporating such basic components to make the Website accessible

   would neither fundamentally alter the nature of Defendant’s business nor would it result in an

   undue burden to Defendant.

           60.      Defendant has violated the ADA – and continues to violate the ADA – by denying

   access to the Website by individuals with visual disabilities such as Plaintiff who require the

   assistance of interface with screen reader software to comprehend and access internet websites.

   These violations within the Website are ongoing.

           61.      The ADA require that public accommodations and places of public accommodation

   ensure that communication is effective.

           62.      According to 28 C.F.R. §36.303(b) (1), auxiliary aids and services include “voice,

   text, and video-based telecommunications products and systems.” Indeed, 28 C.F.R. §36.303(b)(2)

   specifically states that screen reader software is an effective method of making visually delivered

   material      available   to    individuals    who     are    blind     or    have     low    vision.

           63.      According to 28 C.F.R. §36.303(c), public accommodations must furnish

   appropriate auxiliary aids and services where necessary to ensure effective communication with

   individuals with disabilities: “In order to be effective, auxiliary aids and services must be provided



                                                     14
Case 1:21-cv-22405-KMM Document 1 Entered on FLSD Docket 07/02/2021 Page 15 of 23




   in accessible formats, in a timely manner, and in such a way as to protect the privacy and

   independence of the individual with a disability,” 28 C.F.R. §36.303(c) (1) (ii).

          64.     Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate

   subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by

   public accommodations, and requires places of public accommodation to be designed, constructed,

   and altered in compliance with the accessibility standards established by Part 36.

          65.     As alleged hereinabove, the Website has not been designed to interface with the

   widely and readily available technologies that can be used to ensure effective communication, and

   thus violates the ADA.

          66.     As a direct and proximate result of Defendant’s failure to provide an ADA

   compliant Website that is an extension, service, privilege, and advantage of, and critical point of

   sale for, Defendant’s brick-and-mortar restaurant, Plaintiff has suffered an injury in fact by being

   denied full and equal communication with, access to, and enjoyment of the goods, services,

   privileges, and advantages of Defendant’s physical restaurant.

          67.     Because of the inadequate development and administration of the Website, Plaintiff

   is entitled to injunctive relief pursuant to 42 U.S.C. § 12133 and 28 C.F.R. § 36.303, to remedy

   the ongoing disability discrimination.

          68.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

   Plaintiff appropriate and necessary injunctive relief, including an order to:

          a) Require Defendant to adopt and implement a web accessibility policy to make publicly

   available and directly link from the homepage of the Website to a functional statement as to the

   Defendant’s policy to ensure persons with visual disabilities have full and equal enjoyment of the

   services, facilities, privileges, advantages, and accommodations through the Website.



                                                    15
Case 1:21-cv-22405-KMM Document 1 Entered on FLSD Docket 07/02/2021 Page 16 of 23




          b) Require Defendant to take the necessary steps to make the Website readily accessible

   to and usable by blind and visually disabled users, and during that time period prior to the

   Website’s being readily accessible, to provide an alternative method for individuals with visual

   disabilities to access the information available on the Website until such time that the requisite

   modifications are made, and

          c) Require Defendant to provide the appropriate auxiliary aids such that individuals with

   visual disabilities will be able to effectively communicate with the Website for purposes of

   viewing and locating Defendant’s physical locations and becoming informed of and purchasing

   Defendant’s food and beverage products online, and during that time period prior to the Website’s

   being designed to permit individuals with visual disabilities to effectively communicate, to provide

   an alternative method for individuals with visual disabilities to effectively communicate for such

   goods and services made available to the general public through the Website.

          69.      Plaintiff is entitled to recover his reasonable attorney’s fees, costs, and expenses

   pursuant to the ADA. To that end, Plaintiff has been obligated to retain the undersigned counsel

   for the filing and prosecution of this action and has agreed to pay them a reasonable fee for their

   services.

          WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendant for

   the following relief:

          A. A declaration that Defendant’s Website is in violation of the ADA;

          B. An Order requiring Defendant, by a date certain, to update the Website, and continue

                to monitor and update the Website on an ongoing basis, to remove barriers in order that

                individuals with visual disabilities can access, and continue to access, the Website and




                                                    16
Case 1:21-cv-22405-KMM Document 1 Entered on FLSD Docket 07/02/2021 Page 17 of 23




           effectively communicate with the Website to the full extent required by Title III of the

           ADA;

        C. An Order requiring Defendant, by a date certain, to clearly display the universal

           disabled logo within the Website, wherein the logo1 would lead to a page which would

           state Defendant’s accessibility information, facts, policies, and accommodations. Such

           a clear display of the disabled logo is to ensure that individuals who are disabled are

           aware of the availability of the accessible features of the Website;

        D. An Order requiring Defendant, by a date certain, to provide ongoing support for web

           accessibility by implementing a website accessibility coordinator, a website application

           accessibility policy, and providing for website accessibility feedback to ensure

           compliance thereto;

        E. An Order directing Defendant, by a date certain, to evaluate its policies, practices and

           procedures toward persons with disabilities, for such reasonable time to allow

           Defendant to undertake and complete corrective procedures to its Website;

        F. An Order directing Defendant, by a date certain, to establish a policy of web

           accessibility and accessibility features for the Website to ensure effective

           communication for individuals who are visually disabled; or similar.

        G. An Order requiring, by a date certain, that any third-party vendors who participate on

           Defendant’s Website to be fully accessible to the visually disabled;

        H. An Order directing Defendant, by a date certain and at least once yearly thereafter, to

           provide mandatory web accessibility training to all employees who write or develop




                                                17
Case 1:21-cv-22405-KMM Document 1 Entered on FLSD Docket 07/02/2021 Page 18 of 23




                   programs or code for, or who publish final content to, the Website on how to conform

                   all web content and services with ADA accessibility requirements and applicable

                   accessibility guidelines;

             I. An Order directing Defendant, by a date certain and at least once every three months

                   thereafter, to conduct automated accessibility tests of the Website to identify any

                   instances where the Website is no longer in conformance with the accessibility

                   requirements of the ADA and any applicable accessibility guidelines, and further

                   directing Defendant to send a copy of the twelve (12) quarterly reports to Plaintiff’s

                   counsel for review;

             J. An Order directing Defendant, by a date certain, to make publicly available and directly

                   link from the Website homepage, a statement of Defendant’s Accessibility Policy to

                   ensure the persons with disabilities have full and equal enjoyment of the Website and

                   shall accompany the public policy statement with an accessible means of submitting

                   accessibility questions and problems;

             K. An award to Plaintiff of his reasonable attorney’s fees, costs, and expenses; and

             L. Such other and further relief as the Court deems just and equitable.

                      COUNT II – VIOLATION OF THE REHABILITATION ACT

             70.      Plaintiff re-alleges paragraphs 1 through 47 and 56 through 59 as if set forth fully

   herein.

             71.      As more specifically set forth above, Defendant has violated the Rehab Act by

   failing to interface its website with software utilized by visually impaired individuals. Thus,

   Defendant has violated the following provisions either directly or through contractual, licensing,




                                                       18
Case 1:21-cv-22405-KMM Document 1 Entered on FLSD Docket 07/02/2021 Page 19 of 23




   or other arrangements with respect to Plaintiff and other similarly situated individuals solely by

   reason of their disability:

           a)      By excluding Plaintiff from participation in and denying him the benefits of or

   subjecting him to discrimination under any program or activity receiving federal financial

   assistance, Defendant has violated the Rehab Act;

           b)      Congress enacted the Rehab Act to enforce the policy of the United States that all

   programs, projects and activities receiving federal assistance “…be carried out in a manner

   consistent with the principles of…inclusion, integration and full participation of the individuals

   [with disabilities].” 29 U.S.C. Section 701 (c)(3);

           c)      Defendant is a recipient of federal financial assistance as a whole bringing it under

   the Rehab Act which prohibits discrimination against qualified or otherwise qualified individuals

   in the recipient's "programs or activities";

           d)      Section 504 of the Rehab Act prohibits recipients of federal funding from

   discriminating against disabled persons and requires that facilities, programs, or activities operated

   by a federally funded entity be readily accessible to persons with disabilities;

           e)      The Rehab Act defines "program or activity" as all of the operations of the entire

   corporation, partnership, or other private organization, or sole proprietorship as a whole which

   receives and distributes federal financial assistance. Defendant's website and its content is a

   "program or activity" within the meaning of the Rehab Act, 29 U.S.C. §794(b)(3)(A)(i);

           f)      Plaintiff was denied access to Defendant's website solely by reason of his disability.

   This denial of access to Defendant's "program or activity" subjected Plaintiff to discrimination,

   excluded Plaintiff from participation in the program or activity, and denied Plaintiff the benefits




                                                    19
Case 1:21-cv-22405-KMM Document 1 Entered on FLSD Docket 07/02/2021 Page 20 of 23




   of the Website, a service available to those persons who are not blind. As of this filing, the Website

   remains inaccessible to qualified or otherwise qualified persons;

          g)      The international website standards organization, WC3, has published widely-

   accepted guidelines ("WCAG 2.0 and WCAG 2.1 AA") for making digital content accessible to

   individuals with disabilities. These guidelines have been endorsed the United States Department

   of Justice and by Federal Courts and the United States Access Board; and,

          h)      Defendant has engaged in unlawful practices in violation of Section 504 of the

   Rehab Act, 29 U.S.C. §794 since it launched the Website. These practices include, but are not

   limited to, denying Plaintiff, an individual with a disability who, with or without reasonable

   modifications to the rules, policies, or practices, the removal of communication barriers, or the

   provision of auxiliary aids and services, meets the essential eligibility requirements for the receipt

   of services to participate in programs or activities provided by Defendant.

          72.     Defendant has acted with deliberate indifference to the applicable provisions of the

   Rehab Act as to the unlawful practices described herein because Defendant was and is fully aware

   of the inaccessible features of its Website and has failed to remediate the Website to make it

   equally accessible to persons with visual disabilities. Defendant knew that harm to a federally

   protected right was substantially likely, yet it failed to act on that likelihood when it failed to

   remediate its Website. Defendant knew this, and on information and belief a person with authority

   with Defendant to order the remediation of the Website made a deliberate choice not to remediate

   and to continue to offer the inaccessible Website to its customers and potential customers knowing

   that the Website was, and continues to be, inaccessible to the blind and visually disabled.

          73.     Plaintiff would like to be a customer at Defendant's brick-and-mortar establishment

   locations but before he goes to any of Defendant’s establishment, he would like to determine what



                                                    20
Case 1:21-cv-22405-KMM Document 1 Entered on FLSD Docket 07/02/2021 Page 21 of 23




   is available for his purchasing, what promotions are being offered, and what new items are

   currently available. In that regard, Plaintiff continues to attempt to utilize the Website and/or plans

   to continue to attempt to utilize the Website on a regular basis to make selections for purchasing

   online or in the establishments.

             74.   Plaintiff is continuously aware of the violations at Defendant's Website and is aware

   that it would be a futile gesture to attempt to utilize the Website as long as those violations exist

   unless he is willing to suffer additional discrimination.

             75.   Plaintiff has suffered, and continues to suffer, frustration and humiliation as the

   result of the discriminatory conditions present at Defendant's Website. By continuing to operate

   the Website with discriminatory conditions, Defendant contributes to Plaintiff's sense of isolation

   and segregation and deprives Plaintiff the full and equal enjoyment of the benefits of Defendant’s

   programs and activities available to the general public. By encountering the discriminatory

   conditions at Defendant's Website and knowing that it would be a futile gesture to attempt to utilize

   the Website unless he is willing to endure additional discrimination, Plaintiff is deprived of the

   meaningful choice of freely visiting and utilizing the same establishments or Website readily

   available to the general public and is deterred and discouraged from doing so. By maintaining a

   Website with access and Rehab Act violations, Defendant deprives Plaintiff the equal access to,

   and same participation in and benefits of, its programs and activities as the non-visually disabled

   public.

             76.   Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

   of Defendant's discrimination until the Defendant is compelled to comply with the requirements

   of the Rehab Act.




                                                      21
Case 1:21-cv-22405-KMM Document 1 Entered on FLSD Docket 07/02/2021 Page 22 of 23




          77.       Plaintiff has a realistic, credible, existing, and continuing threat of discrimination

   from the Defendant's non-compliance with the Rehab Act with respect to this Website as described

   above. Plaintiff has reasonable grounds to believe that he will continue to be subjected to

   discrimination in violation of the Rehab Act by the Defendant. Plaintiff desires to access the

   Website to avail himself of the benefits, therein, and/or to assure himself that this Website is in

   compliance with the Rehab Act so that he and others similarly situated will have full and equal

   enjoyment of the Website without fear of discrimination.

          78.       The Plaintiff and all others similarly situated will continue to suffer such

   discrimination, injury, and damage without the immediate relief provided by the Rehab Act as

   requested herein.

          79.       Plaintiff is without adequate remedy at law and is suffering irreparable harm based

   on the facts alleged hereinabove.

          80.       Plaintiff has retained the undersigned counsel and is entitled to recover attorney's

   fees, costs, and litigation expenses from the Defendant pursuant to the Rehab Act, 29 U.S.C. §794a.

          WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendant for

   the following relief:

          A. A declaration that determines that Defendant's Website at the commencement of the

                subject lawsuit is in violation of the Rehabilitation Act;

          B. A declaration that Defendant's Website continues to be in violation of the

                Rehabilitation Act;

          C. A declaration that Defendant has violated the Rehabilitation Act by failing to monitor

                and maintain its Website to ensure that it is readily accessible to and usable by persons

                with visual disabilities;



                                                     22
Case 1:21-cv-22405-KMM Document 1 Entered on FLSD Docket 07/02/2021 Page 23 of 23




         D. Issuance of an Order directing Defendant to alter its Website to make it accessible to,

            and useable by, individuals with visual disabilities to the full extent required by the

            Rehabilitation Act;

         E. Issuance of an Order directing Defendant to evaluate and neutralize its policies and

            procedures towards persons with disabilities for such reasonable time so as to allow

            Defendant to undertake and complete corrective and remedial procedures;

         F. Issuance of an Order directing Defendant to continually update and maintain its

            Website to ensure that it remains fully accessible to and usable by visually disabled

            individuals;

         G. Award Plaintiff his attorney's fees, costs, and litigation expenses pursuant to 29 U.S.C.

            §794a; and

         H. Award such other relief as the Court deems just and proper, and/or is allowable under

            the Rehabilitation Act.

         DATED: July 2, 2021


   RODERICK V. HANNAH, ESQ., P.A.              LAW OFFICE OF PELAYO
   Counsel for Plaintiff                       DURAN, P.A.
   4800 N. Hiatus Road           Co-Counsel for Plaintiff
   Sunrise, FL 33351                           4640 N.W. 7th Street
   T. 954/362-3800                             Miami, FL 33126-2309
   954/362-3779 (Facsimile)                    T. 305/266-9780
   Email: rhannah@rhannahlaw.com               305/269-8311 (Facsimile)
                                               Email: duranandassociates@gmail.com


   By____s/ Roderick V. Hannah __                      By ___s/ Pelayo M. Duran ______
         RODERICK V. HANNAH                                  PELAYO M. DURAN
         Fla. Bar No. 435384                                 Fla. Bar No. 0146595




                                                 23
